     Case 2:14-cr-00034 Document 134 Filed 07/02/20 Page 1 of 3 PageID #: 383



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA

v.                                    CRIMINAL ACTION NO. 2:14-00034

DAVID BURGESS


            SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                      MEMORANDUM OPINION AND ORDER


             On July 1, 2020, the United States of America appeared

by Negar M. Kordestani, Assistant United States Attorney, and

the defendant, David Burgess, appeared in person and by his

counsel, David R. Bungard, Assistant Federal Public Defender,

for a hearing on the petition on supervised release submitted by

United States Probation Officer M. Dylan Shaffer.              The defendant

commenced a twenty-seven (27) month term of supervised release

in this action on December 27, 2017, as more fully set forth in

the Supervised Release Revocation and Judgment Order entered by

the court on May 12, 2017.


             The court heard the admissions of the defendant and

the representations and argument of counsel.
  Case 2:14-cr-00034 Document 134 Filed 07/02/20 Page 2 of 3 PageID #: 384



           For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found that the defendant has violated the conditions of

supervised release in the following respects:          (1) the defendant

failed to participate in a six-month term at a community

confinement center in that he began his term at Dismas Charities

on December 28, 2017, leaving the facility that same day and not

returning; and (2) the defendant committed the state offenses of

Prohibited Person in Possession of a Firearm and Possession of

Stolen Vehicle on January 1, 2018, as evidenced by his plea of

guilty and his sentencing to a term of five (5) years on the

firearm charge and one to five years on the stolen vehicle

charge in the Circuit Court of Kanawha County, West Virginia, on

July 16, 2018; all as admitted by the defendant on the record of

the hearing and all as set forth in the petition on supervised

release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously




                                     2
  Case 2:14-cr-00034 Document 134 Filed 07/02/20 Page 3 of 3 PageID #: 385



imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TWELVE (12) MONTHS AND ONE (1) DAY, with no further term of

supervised release imposed.


           The defendant was remanded to the custody of the

United States Marshal.


           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                         DATED:   July 2, 2020




                                     3
